Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










EXHIBIT 10.40




LICENSE AGREEMENT




This License Agreement (the "Agreement") is entered into and made effective the
4th day of March, 2014 (the "Effective Date") between UNIVERSITY OF MIAMI and
its School of Medicine, whose principal place of business is at 1951 NW 7th
Avenue, Suite 110, Miami, FL 33136 (hereinafter referred to as "LICENSOR") and
HEAT BIOLOGICS I, INC., a Delaware  corporation, whose principal place of
business is at 100 Europa Drive, Suite 420, Chapel Hill, NC 27517 (hereinafter
referred to as "LICENSEE").




WITNESSETH




WHEREAS, LICENSOR is the co-owner of the technology and product identified as
“COMBINED CELL BASED GP96-IG-SIV/HIV, RECOMBINANT GP120 PROTEIN VACCINATION FOR
PROTECTION FROM SIV/HIV” technology (UMK-161) with the National Institute of
Health (NIH);    

WHEREAS, LICENSOR is the co-owner of the patent rights relating to UMK-161;

WHEREAS, LICENSOR makes no representations with regard to NIH’s rights and
interest in UMK-161;

WHEREAS, LICENSOR wishes to grant an exclusive license, under its undivided
rights and interest in UMK-161 and patent rights related thereto to LICENSEE;
and

WHEREAS, LICENSEE desires to acquire LICENSOR’s undivided rights and interest in
UMK-161 from LICENSOR and the patent rights related thereto for the purpose of
commercially marketing UMK-161.

NOW THEREFORE, for these and other valuable considerations, the receipt of which
is hereby acknowledged, the parties agree as follows:




1.

DEFINITIONS:

1.1

"Affiliate" shall mean any corporation or other business entity controlled by,
controlling or under common control with LICENSEE.  For this purpose, "control"
shall mean direct







Page 1 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










or indirect beneficial ownership of at least a fifty percent (50%) of the voting
stock of, or at least a fifty percent (50%) interest in the income of such
corporation or other business entity, or such other relationship as in fact,
constitutes actual control.

1.2

"Sublicensee" as used in this Agreement shall mean any third party to whom
LICENSEE has granted a license to make, have made, use and/or sell the Product
under the Patent Rights, provided said third party has agreed in writing with
LICENSEE to accept the conditions and restrictions agreed to by LICENSEE in this
Agreement.

1.3

"Patent Rights" shall mean the following: U.S. Provisional Patent Application
serial No. 61/445,884, filed February 23, 2011 titled “Combined cell based
gp96-IG-SIV/HIV; recombinant gp120 protein vaccination for protection from
SIV/HIV”, PCT Application Serial No. PCT/US2012/26256, filed February 23, 2012,
titled “combined cell based gp96-IG-SIV/HIV, recombinant gp120 protein
vaccination for protection from SIV/HIV”;  any patent application(s) claiming
the benefit of priority thereof including all divisions and continuations of
these applications, all patents issuing from these applications, divisions, and
continuations;  those claims in continuations-in-part of the foregoing that are
described in sufficient detail in the U.S. Provisional Patent Application serial
No. 61/445,884 filed February 23, 2011 or the PCT Application Serial No.
PCT/US2012/26256 filed February 23, 2012 to meet the requirements of 35 U.S.C.
112 as of their respective filing dates¶1; and any re-examinations or reissues
of the foregoing.

1.4

"Licensed Product" shall mean any product or part thereof which:

(a)

is covered in whole or in part by an issued, unexpired, and not adjudicated
unenforceable claim or a pending claim contained in the Patent Rights;

(b)

is manufactured by using a process which is covered in whole or in part by an
issued, unexpired, and not adjudicated unenforceable  claim or a pending claim
contained in the Patent Rights; or

(c)

incorporates or comprises the Licensed Materials.  

1.5

"Licensed Process" shall mean any process practiced in a country in which said
process is covered in whole or in part by an issued, unexpired, and not
adjudicated unenforceable   claim or pending claim contained in the Patent
Rights.

1.6

"Net Sales" shall mean the sum of all amounts invoiced on account of sale or use
of Licensed Products and Licensed Processes by LICENSEE and its Affiliates or
any Sublicensees







Page 2 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










to non-affiliated third party purchasers or users of Licensed Products or
Licensed Processes, less (a) discounts to purchasers in amounts customary in the
trade, (b) amounts for transportation or shipping charges to purchasers, (c)
credits for returns, allowances or trades, and (d) taxes and duties levied on
the sale or use of Licensed Products, whether absorbed by Licensee or paid by
the purchaser.

1.7

"Territory" shall mean worldwide.

1.8

"Field of Use" shall mean all human healthcare and research applications.

1.9

“Licensed Materials” shall mean LICENSOR’s biological materials in the
possession of Dr. Eckhard Podack’s laboratory at the Effective Date that are
covered in whole or in part by an issued, unexpired, and not adjudicated
unenforceable claim or a pending claim contained in the Patent Rights.    




2.

GRANT:

2.1

LICENSOR hereby grants an exclusive license to LICENSEE, under LICENSOR’s
undivided rights and interest in the Patent Rights, subject to any rights of the
U.S. government specified in section 4 below, in the Territory for the Field of
Use, with the right to sublicense, under the Patent Rights, to make, have made
for its own use and sale, use and sell Licensed Products and Licensed Processes.

2.2

LICENSOR also hereby grants an exclusive license to LICENSEE, under LICENSOR’s
undivided rights and interest in the Licensed Materials, to make, use, and/or
sell the said Licensed Materials in the Territory for the Field of Use.  At
LICENSEE’s request, LICENSOR shall provide LICENSEE with a reasonable amount of
Licensed Materials so that LICENSEE may reproduce such Licensed Materials for
the purpose of making, selling, or using Licensed Products or Licensed
Processes.         

2.3

LICENSOR reserves to itself the non-transferable right to make and use Patent
Rights, Licensed Materials, Licensed Products and/or Licensed Processes solely
for its internal, non-commercial: scientific research, not-for-profit clinical
research, and educational purposes.




3.

TERM:

The license granted by this Agreement shall be exclusive in the licensed Field
of Use for a term commencing as of the Effective Date of this Agreement and
continue until the expiration, on a country by country basis, of all of the
Patent Rights.







Page 3 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.













4.

UNITED STATES LAWS:

4.1

Licensee understands that the Licensed Subject Matter may have been developed
under a funding agreement with the Government of the United States of America
and, if so, that the Government may have certain rights relative thereto.   This
Agreement is explicitly made subject to the Government’s rights under any
agreement and any applicable law or regulation. If there is a conflict between
an agreement, applicable law or regulation and this Agreement, the terms of the
Government agreement, applicable law or regulation shall prevail.

Specifically, This Agreement is subject to all of the terms and conditions of
Title 35 United States Code sections 200 through 204, including an obligation
that Licensed Product(s) sold or produced in the United States be “manufactured
substantially in the United States,” and LICENSEE agrees to take all reasonable
action necessary on its part as licensee to enable LICENSOR to satisfy its
obligation thereunder, relating to Invention(s).

4.2

It is understood that LICENSOR is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations.  The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by LICENSEE that LICENSEE shall not export data or
commodities to certain foreign countries without prior approval of such agency.
 LICENSOR neither represents that a license shall not be required nor that, if
required, it shall be issued.




5.

PATENT PROTECTION AND INFRINGEMENT:

5.1

LICENSEE, after the Effective Date of this Agreement, is responsible for the
filing and the prosecution of all patents and applications where LICENSEE agrees
to keep LICENSOR fully apprised on the status of all Patent Rights and shall
provide LICENSOR the opportunity to make comments and suggestions on all
decisions relating to the prosecution of the Patent Rights (e.g., office
actions).  In the event that there is disagreement, LICENSEE agrees that
LICENSOR’s comments and opinions shall prevail provided that LICENSOR shall in
good faith consider LICENSEE’s suggestions.







Page 4 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










5.2

LICENSEE shall promptly notify LICENSOR in writing of any claim of Patent Rights
infringement which may be asserted against LICENSEE or LICENSOR, its Affiliates
and any sublicensees because of the manufacture, use, promotion and sale of
Products.

5.3

LICENSEE shall reimburse LICENSOR’s past patent fees in an amount of $11,000
within thirty (30) days of the Effective Date.

5.4

LICENSEE will defend, indemnify and hold harmless LICENSOR, its trustees,
officers, directors, employees and its Affiliates against any and all judgments
and damages arising from any and all third party claims of Patent Rights
infringement which may be asserted against LICENSOR, and Affiliates because of
the manufacture, use, promotion and sale of Licensed Products except for the use
of Licensed Materials, Licensed Products and/or Licensed Processes by Licensor
pursuant to section 2.3 of this Agreement.  LICENSEE will bear all costs and
expenses incurred in connection with the defense of any such claims or as a
result of any settlement made or judgment rendered on the basis of such claims.
 LICENSOR shall have no further liability to LICENSEE for any loss or damages
LICENSEE may incur as a result of the invalidity of LICENSOR'S Patent Rights.
 LICENSOR will have the right, but not the obligation to retain counsel at its
expense in connection with any such claim.  LICENSOR at its option, shall have
the right, within thirty days after commencement of such action, to intervene
and take over the sole defense of the action at its own expense.

5.5

Upon learning of any infringement of Patent Rights by third parties in any
country, LICENSEE and LICENSOR will promptly inform each other, as the case may
be, in writing of that fact and will supply the other with any available
evidence pertaining to the infringement. LICENSEE at its own expense, shall have
the option to take whatever steps are necessary to stop the infringement at its
expense and recover damages therefore.  If requested by LICENSEE, LICENSOR will
join in any legal actions enforcing or defending the Patent Rights against third
parties deemed necessary or advisable by LICENSEE to prevent or seek damages, or
both, from the infringement of the Patent Rights provided that LICENSEE funds
all costs associated with such actions, using counsel mutually acceptable to
LICENSEE and LICENSOR, and indemnifies and holds LICENSOR harmless with respect
to any claims or damages made against or sustained by LICENSOR in connection
with such involvement.  In the event that LICENSOR and LICENSEE mutually bring
suit, costs and expenses shall be borne by LICENSEE, and any recovery shall be
shared by the parties as if such infringing sales were Net Sales.  In any event,
no settlement, consent, judgment or other voluntary







Page 5 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










final disposition of the suit may be entered into without the consent of
LICENSOR, which shall not be unreasonably withheld.  In the event LICENSEE does
not take steps to stop the infringement, LICENSOR shall have the right to bring
suit at its own expense.  In such event, financial recoveries will be entirely
retained by LICENSOR.

5.6

LICENSOR shall have no responsibility with respect to LICENSEE'S own trademarks
and tradename, and LICENSEE in respect to the use thereof will defend, indemnify
and hold harmless LICENSOR against any and all third party claims.




6.

INDEMNIFICATION:

6.1

LICENSEE agrees to release, indemnify and hold harmless the LICENSOR, its
trustees, officers, faculty, employees and students against any and all losses,
expenses, claims, actions, lawsuits and judgments thereon (including reasonable
attorney's fees through the appellate levels) which may be brought against
LICENSOR, its trustees, officers, faculty, employees or students as a result of
or arising out of any negligent act or omission of LICENSEE, its agents, or
employees, or arising out of use, production, manufacture, sale, lease,
consumption or advertisement by LICENSEE or any Sublicensee  of any Licensed
Product, Licensed Process, or Licensed Materials covered by this Agreement.

6.2

LICENSOR agrees to release, indemnify and hold harmless the LICENSEE, its
directors, officers, employees, Affiliates, Sublicensees, and agents against any
and all losses, expenses, claims, actions, lawsuits and judgments thereon
(including reasonable attorney's fees through the appellate levels) which may be
brought against LICENSEE, its directors, officers, employees, Affiliates,
Sublicensees, and/or agents as a result of or arising out of any willful
misconduct, or  negligent act or omission of LICENSOR.

6.3

This Agreement to reimburse and indemnify under the circumstances set forth
above shall continue after the termination of this Agreement.




7.

REPRESENTATIONS/WARRANTIES:

7.1

LICENSOR hereby represents and warrants to LICENSEE that LICENSOR owns the
Patent Rights and Licensed Materials and has not assigned any rights therein or
given any license or other rights thereto to any party other than LICENSEE.







Page 6 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










7.2

LICENSOR hereby represents and warrants that, although it has not conducted any
investigation, it has no knowledge of any patents or patent applications, other
than the Patents Rights, that contain a claim that would be infringed by the
sale or use of a Licensed Product, Licensed Process, or Licensed Materials.

7.3  

EXCEPT AS PROVIDED ABOVE, LICENSOR MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AND
HEREBY DISCLAIMS ALL SUCH WARRANTIES, AS TO ANY MATTER WHATSOEVER, INCLUDING,
WITHOUT LIMITATION, THE CONDITION OF ANY INVENTION(S) OR PRODUCT, WHETHER
TANGIBLE OR INTANGIBLE, LICENSED UNDER THIS AGREEMENT; OR THE MERCHANTABILITY,
OR FITNESS FOR A PARTICULAR PURPOSE OF THE INVENTION OR PRODUCT; OR THAT THE USE
OF THE LICENSED PRODUCT WILL NOT INFRINGE ANY PATENT, COPYRIGHTS, TRADEMARKS, OR
OTHER RIGHTS.  OTHER THAN FOR BREACH OF THE ABOVE WARRANTIES, OR ITS OWN
NEGLIGENT ACTS OR OMISSIONS,  LICENSOR SHALL NOT BE LIABLE FOR ANY DIRECT,
CONSEQUENTIAL, OR OTHER DAMAGES SUFFERED BY ANY LICENSEE OR ANY THIRD PARTIES
RESULTING FROM THE USE, PRODUCTION, MANUFACTURE, SALE, LEASE, CONSUMPTION, OR
ADVERTISEMENT OF THE PRODUCT.

7.4

EXCEPT FOR EXPLICITLY PROVIDED FOR HEREIN, LICENSEE DOES NOT MAKE ANY OTHER
REPRESENTATIONS OR GIVE ANY OTHER EXPLICIT OR IMPLICIT WARRANTIES. TO THE
FULLEST EXTENT PERMITTED BY LAW LICENSEE HEREBY DISCLAIMS ANY OTHER
REPRESENTATIONS AND WARRANTIES.

7.5  

The provisions of this Section shall continue beyond the termination of this
Agreement.




8.

Payments:

8.1

In consideration of the license herein granted, LICENSEE shall pay royalties to
LICENSOR as follows:

(a)

LICENSEE agrees to pay to LICENSOR a license issue fee of $15,000 within thirty
(30) days of the Effective Date as well as any future patent fees as set out in
section 5 of this Agreement.  







Page 7 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.












(b)

LICENSEE agrees to pay to LICENSOR as earned royalties a royalty calculated as a
percentage of LICENSEE’s Net Sales of Licensed Products which, if not for this
Agreement, would infringe the Patent Rights, in accordance with the terms and
conditions of this Agreement.  The royalty is deemed earned as of the earlier of
the date the Licensed Product and/or Licensed Process is actually sold and paid
for, the date an invoice is sent by LICENSEE, or the date a Licensed Product
and/or Licensed Process is transferred to a third party for any promotional
reasons.  The royalty shall remain fixed while this Agreement is in effect at a
rate of XXXX percent (XXXX%) of Net Sales.




(c)

For a sublicense, LICENSEE shall pay to LICENSOR an amount equal to XXXX percent
(XXXX%) of what LICENSEE would have been required to pay to LICENSOR had
LICENSEE sold the amount of Licensed Products sold by the Sublicensee.  In
addition, if LICENSEE receives any fees, minimum royalties, or other payments in
consideration for any rights granted under a Sublicense, and such payments are
not based directly upon the amount or value of Licensed Products or Licensed
Processes sold by the Sublicensee nor represent payment of costs to LICENSEE for
a development program which LICENSEE is obligated to perform under such
sublicense, then LICENSEE shall pay LICENSOR XXXX percent (XXXX%) of such
payments.



(d)

In the event that  LICENSEE requires more than one license from the LICENSOR to
make, have made for its use, sell, offer to sell or import any particular
Licensed Product or Licensed Process as defined in sections 1.4 and 1.5,
respectively, of this Agreement, then the combined earned royalties shall not
exceed XXXX% of Net Sales and any sublicense fees shall not exceed XXXX percent
(XXXX%) of what LICENSEE would have been required to pay to LICENSOR had
LICENSEE sold the amount of Licensed Products sold by the Sublicensee, and any
milestone payments shall not exceed twice of those set forth in section 8.2 of
this Agreement.







Page 8 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










(e)

In the event that one or more licenses from third parties are required by
LICENSEE in order to make, have made, use, sell, offer to sell or import any
particular Licensed Product or Licensed Process, then the earned royalty which
LICENSEE is obligated to pay LICENSOR under this Agreement shall be reduced by
XXXX ($) for each one dollar ($1.00) in royalties which Licensee is obligated to
pay to third parties under such licenses, further provided, however, that the
royalties payable to LICENSOR under this Section shall not be reduced to less
than XXXX percent (XXXX%) of the applicable Net Sales.  The parties agree that a
license from the NIH for UMK-161 or the Patent Rights shall not be considered to
be required by LICENSEE in order to make, have made, use, sell, offer to sell or
import any particular Licensed Product or Licensed Process.




8.2

In addition, LICENSEE agrees to pay LICENSOR the following milestone payments:

Upon the completion of a phase I trial - $XXXX

Upon the completion of a phase II trial - $XXXX

Upon the completion of a phase III trial - $XXXX

Upon the acceptance of NDA by FDA or its foreign equivalent agencies in other
countries - $XXXX (only one payment shall be due even if marketing approval is
obtained in more than one country).

8.3

All payments shall be made hereunder in U.S. dollars; provided however, that if
the proceeds of the sales upon which such royalty payments are

based are received by the LICENSEE in a foreign currency or other form that is
not convertible or exportable in dollars, and the LICENSEE does not have ongoing
business operations or bank accounts




in the country in which the currency is not convertible or exportable, the
LICENSEE shall pay such royalties in the currency of the country in which such
sales were made by depositing such royalties in LICENSOR'S name in a bank
designated by LICENSOR in such country.  Royalties in U.S. dollars shall be
computed by converting the royalty in the currency of the country in which the
sales were made at the exchange rate for U.S. dollars prevailing at the close of
the business day of the LICENSEE'S quarter for which royalties are being
calculated as published the following day in the







Page 9 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










Wall Street Journal (or, if it ceases to be published, a comparable publication
to be agreed upon from time to time by the parties), and with respect to those
countries for which rates are not published in the Wall Street Journal, the
exchange rate fixed for such date by the appropriate United States governmental
agency.

8.4

In the event the royalties set forth herein are higher than the maximum
royalties permitted by the law or regulations of a particular country, the
royalty payable for sales in such country shall be equal to the maximum
permitted royalty under such law or regulation.

8.5

In the event that any taxes, withholding or otherwise, are levied by any taxing
authority in connection with accrual or payment of any royalties payable to
LICENSOR under this Agreement, the LICENSEE shall have the right to pay such
taxes to the local tax authorities on behalf of LICENSOR and the payment to
LICENSOR of the net amount due after reduction by the amount of such taxes,
shall fully satisfy the LICENSEE'S royalty obligations under this Agreement.
    




9.

DILIGENCE:

9.1

LICENSEE shall use efforts at least sufficient to meet the requirements of the
Bayh-Dole Act to manufacture, market and sell the Licensed Products in the
Territory, and to create a demand for the Products.

9.2

Until the date of first commercial sale of Licensed Products or Licensed
Processes, LICENSEE will supply LICENSOR with a written development report
annually fifteen (15) days after the end of the calendar year. Such development
report shall summarize the development activities that are to be undertaken by
the LICENSEE to bring Licensed Products and/or Licensed Processes to the market.

9.3

Unless LICENSEE has introduced a Licensed Product into the commercial
marketplace in one of the three major markets (European Union, Japan and the
United States) or has made best efforts (for avoidance of doubt it will be
presumed that LICENSEE has used best efforts if it has a Licensed Product in a
phase III clinical trial) to achieve the same prior to December 31, 2023.
  LICENSEE agrees that LICENSOR may terminate this Agreement by providing
LICENSEE ninety (90) advanced written notice of its intent to terminate this
Agreement.  In the event  the payment of earned royalties, once begun and if any
are due, ceases for more than  two ( 2) calendar quarters, and LICENSEE fails to
cure this breach within two (2) months after being provided written notice of
same, LICENSOR may terminate this Agreement.







Page 10 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.













10.

REPORTS AND RECORDS:

10.1

Commencing one (1) year after the first sale, the LICENSEE shall furnish to
LICENSOR a report in writing specifying during the preceding calendar quarter
(a) the number or amount of Licensed Products sold hereunder by LICENSEE, and/or
its Affiliates or Sublicensees, (b) the total billings for all Licensed Products
sold, (c) deductions as applicable in paragraph 1.6, (d) total royalties due,
(e) names and addresses of all Sublicensees.  Such reports shall be due within
forty-five (45) days following the last day of each calendar quarter in each
year during the term of this Agreement.  Each such report shall be accompanied
by payment in full of the amount due LICENSOR in United States dollars
calculated in accordance with Section 8.1 hereof.

10.2

For a period of three (3) years from the date of each report pursuant to
Paragraph 10.1, LICENSEE, shall keep records adequate to verify each such report
and accompanying payment made to LICENSOR under this Agreement, and an
independent certified public accountant or accounting firm selected by LICENSOR
and acceptable to LICENSEE may have access, on reasonable notice during regular
business hours, not to exceed once per year, to such records to verify such
reports and payments.  Such accountant or accounting firm shall not disclose to
LICENSOR any information other than that information relating solely to the
accuracy of, or necessity for, the reports and payments made hereunder.  The
fees and expense of the certified public accountant or accounting firm
performing such verification shall be borne by LICENSOR unless in the event that
the audit reveals an underpayment of royalty by more than ten (10%) percent, the
cost of the audit shall be paid by LICENSEE.  




11.

MARKING AND STANDARDS:

11.1

LICENSEE agrees to mark and have sublicensees mark Licensed Products (or their
containers or labels) made, sold, or otherwise disposed of by it under the
license granted in this Agreement with a proper patent notice as specified under
the patent laws of the United States.      11.2  LICENSEE further agrees to
maintain satisfactory standards in respect to the nature of the Licensed
Products manufactured and/or sold by LICENSEE.  LICENSEE, agrees that all
Licensed Products manufactured and/or sold by it shall be of a quality which is
appropriate to products of the type here involved.  LICENSEE agrees that similar
provisions shall be included in sublicenses of all tiers.







Page 11 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.













12.

ASSIGNMENT:

12.1

This Agreement is not assignable by LICENSEE or by operation of law without the
prior written consent of LICENSOR at its sole discretion except that LICENSEE
shall have the right to transfer or assign this Agreement to any entity which
acquires all or substantially all of LICENSEE’s assets provided that LICENSEE
gives LICENSOR thirty (30) days advance written notice of the intended
assignment and considers in good faith any of LICENSOR’s concerns relating to
the intended assignment. The foregoing sentence shall not be construed to
require LICENSEE to obtain LICENSOR's approval of any Sublicensee.

12.2

This Agreement shall extend to and be binding upon the successors and legal
representatives and permitted assigns of LICENSOR and LICENSEE.




13.

NOTICE:

Any notice, payment, report or other correspondence (hereinafter collectively
referred to as "correspondence") required or permitted to be given hereunder
shall be mailed by certified mail or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder.  If mailed, any
such notice shall be deemed to have been given when mailed as evidenced by the
postmark at point of mailing.  If delivered by hand, any such correspondence
shall be deemed to have been given when received by the party to whom such
correspondence is given, as evidenced by written and dated receipt of the
receiving party.




All correspondence to LICENSEE shall be addressed as follows:




Mr. Jeffrey Wolf

CEO

Heat Biologics, Inc.  

100 Europa Drive, Suite 420

Chapel Hill, NC 27517










Page 12 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










All correspondence to LICENSOR shall be addressed, in duplicate, as follows:

FOR NOTICE:




Assistant Vice President

Treasurer

327 Max Orovitz Building

1507 Levante Avenue

Coral Gables, Florida  33124-1432

Attention:  Mr.  Humberto Speziani




FOR NOTICE AND PAYMENT:




Office of Technology Transfer

1951 NW 7th Avenue, Suite 110

Miami, FL 33136







Either party may change the address to which correspondence to it is to be
addressed by notification as provided herein.




14.

TERMINATION:

14.1

A party shall have the right to terminate this Agreement if the other party
commits (a) a material breach of an obligation under this Agreement or (b)
provides a false report, and continues in breach for more than ninety  (90) days
after receiving unambiguous written notice of such breach or false report;
however, in the event LICENSEE breaches its obligations under Sections five (5)
or eight (8) above, LICENSEE shall have thirty (30) days after receiving written
notice to cure such breach, after which LICENSOR shall have the right to
terminate this Agreement.  Such termination shall be effective upon further
written notice to the breaching party after failure by the breaching party to
cure such default.  

14.2

The license and rights granted in this Agreement have been granted on the basis
of the special capability of LICENSEE to perform research and development work
leading to the







Page 13 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










manufacture and marketing of the Products.  Accordingly, LICENSEE covenants and
agrees that in the event any proceedings under the Bankruptcy Act or any
amendment thereto, be commenced by or against LICENSEE, and, if against
LICENSEE, said proceedings shall not be dismissed with prejudice before either
an adjudication in bankruptcy or the confirmation of a composition, arrangement,
or plan of reorganization, or in the event LICENSEE shall be adjudged insolvent
or make an assignment for the benefit of its creditors, or if a writ of
attachment or execution be levied upon the license hereby created and not be
released or satisfied within ten (10) days thereafter, or if a receiver be
appointed in any proceeding or action to which LICENSEE is a party with
authority to exercise any of the rights or privileges granted hereunder and such
receiver be so discharged within a period of forty-five (45) days after his
appointment, any such event shall be deemed to constitute a breach of this
Agreement by LICENSEE and, LICENSOR, at the election of LICENSOR, but not
otherwise, ipso facto, and without notice or other action by LICENSOR, shall
terminate this Agreement and all rights of LICENSEE hereunder and all rights of
any and all persons claiming under LICENSEE.

14.3

LICENSEE shall have the right to terminate this Agreement by providing ninety
(90) days written notice of its intent to terminate this Agreement to LICENSOR.

14.4

Any termination of this Agreement shall be without prejudice to LICENSOR's right
to recover all amounts accruing to LICENSOR prior to such termination and
cancellation.  Except as otherwise provided, should this Agreement be terminated
for any reason, LICENSEE shall have no rights, express or implied, under any
patent property which is the subject matter of this Agreement, nor have the
right to recover any royalties paid LICENSOR hereunder.  Upon termination,
LICENSEE shall have the right to dispose of Licensed Products then in their
possession and to complete existing contracts for such products, so long as
contracts are completed within six (6) months from the date of termination,
subject to the payment of royalties to LICENSOR as provided in Section 8 hereof.




15.

CERTIFICATE OF INSURANCE:

15.1

LICENSEE shall maintain liability insurance coverage for the Product in the
amount of three million dollars ($3,000,000) and at no expense to LICENSOR,
LICENSEE shall name LICENSOR as an additional insured.  Within fourteen (14)
days of execution of this Agreement, LICENSEE shall provide a certificate of
insurance to LICENSOR.   LICENSEE agrees to carry and keep in force, at its
expense, general liability insurance with limits not less than $1,000,000 per
person







Page 14 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










and $3,000,000 aggregate to cover liability for damages on account of bodily or
personal injury or death to any person, or damage to property of any person.
 Such insurance shall contain an endorsement naming the University of Miami as
an additional insured with respect to this Agreement.  Insurance Certificates
should be sent to the University of Miami upon execution of this Agreement and
on the anniversary of that date every year thereafter, Office of Technology
Transfer, 1475 NW 12th Avenue, Sewell Building Room 2012, Miami, Florida  33136.
   

15.2

Licensee shall not cancel such insurance without thirty (30) days prior notice
to Licensor.  Such cancellation shall be cause for termination.

15.3  

The terms of this provision shall extend beyond termination of the agreement.




16.

USE OF NAME:

LICENSEE shall not use the name of the University of Miami, or any of its
employees, or any adaptation thereof, in any publication, including advertising,
promotional or sales literature without the prior written consent of Mr.
 Humberto Speziani, Assistant Vice President , 327 Max Orovitz Bldg., 1507
Levante Avenue, Coral Gables, FL 33124-1432.  LICENSOR shall notify LICENSEE
within ten (10) days of being provided notice of its decision regarding each
instance of intended use of name(s) name(s).  The absence of a response by
LICENSOR within this ten (10) day period shall constitute implied permission for
LICENSEE to use such name in that instance.  Any press releases concerning this
Agreement must be mutually agreed upon by the parties.

  

17.

GOVERNING LAW:

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida. Any dispute arising out of this Agreement shall be
heard in a court of competent jurisdiction located in Miami-Dade County,
Florida.




18.

CAPTIONS:

The captions and paragraph heading of this Agreement are solely for the
convenience of reference and shall not affect its interpretation.










Page 15 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










19.

SEVERABILITY:

Should any part or provision of this Agreement be held unenforceable or in
conflict with the applicable laws or regulations of any jurisdiction, the
invalid or unenforceable part or provision shall be replaced with a provision
which accomplishes, to the extent possible, the original business purpose of
such part or provision in valid and enforceable manner, and the remainder of the
Agreement shall remain binding upon the parties hereto.




20.

SURVIVAL:

20.1

The provisions of Sections 5, 6 and 7 shall survive the termination or
expiration of this Agreement and shall remain in full force and effect.

20.2

The provisions of this Agreement which do not survive termination or expiration
hereof (as the case may be) shall, nonetheless, be controlling on, and shall be
used in construing and interpreting, the rights and obligations of the parties
hereto with regard to any dispute, controversy or claim which may arise under,
out of, in connection with, or relating to this Agreement.




21.

AMENDMENT:

No amendment or modification of the terms of this Agreement shall be binding on
either party unless reduced to writing and signed by an authorized officer of
the party to be bound.




22.

WAIVER:

No failure or delay on the part of a party in exercising any right hereunder
will operate as a waiver of, or impair, any such right.  No single or partial
exercise of any such right will preclude any other or further exercise thereof
or the exercise of any other right.  No waiver of any such right will be deemed
a waiver of any other right hereunder.




23.

CONFIDENTIALITY:

Each Party shall maintain all information of the other Party which is treated by
such other Party as proprietary or confidential (referred to herein as
“Confidential Information”) in confidence, and shall not disclose, divulge or
otherwise communicate such confidential information to others, or use it for any
purpose, except pursuant to, and in order to carry out, the terms and objectives
of this Agreement, and each party hereby agrees to exercise every reasonable
precaution to prevent







Page 16 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










and restrain the unauthorized disclosure of such confidential information by any
of its Affiliates, directors, officers, employees, consultants, subcontractors,
sublicensees or agents. LICENSEE’s Confidential Information includes but is not
limited to the development plan, development reports and all other financial and
business reports, strategies, and agreements (including sublicenses) of
LICENSEE. The parties agree to keep the terms of this Agreement confidential,
provided that each party may disclose this Agreement to their authorized agents
and investors who are bound by similar confidentiality provisions.
Notwithstanding the foregoing, Confidential Information of a party shall not
include information which: (a) was lawfully known by the receiving party prior
to disclosure of such information by the disclosing party to the receiving
party; (b) was or becomes generally available in the public domain, without the
fault of the receiving party; (c) is subsequently disclosed to the receiving
party by a third party having a lawful right to make such disclosure; (d) is
required by law, rule, regulation or legal process to be disclosed, provided
that the receiving party making such disclosure shall take all reasonable steps
to restrict and maintain to the extent possible confidentiality of such
disclosure and shall provide reasonable notice to the other party to allow such
party the opportunity to oppose the required disclosure; or (e) has been
independently developed by employees or others on behalf of the receiving party
without access to or use of disclosing party’s information as demonstrated by
written record.  Each party’s obligations under this Section shall extend for a
period of five (5) years from termination or expiration of this Agreement.  




24.

UNIVERSITY RULES AND REGULATIONS:

LICENSEE understands and agrees that University of Miami personnel who are
engaged by LICENSEE, whether as consultants, employees or otherwise, or who
possess a material financial interest in LICENSEE, are subject to the University
of Miami’s rule regarding outside activities and financial interests, and the
University of Miami’s Intellectual Property Policy. Any term or condition of an
agreement between LICENSEE and such University of Miami personnel which seeks to
vary or override such personnel’s obligations to the University of Miami may not
be enforced against such personnel, or the University of Miami, without the
express written consent of an individual authorized to vary or waive such
obligations on behalf of the University of Miami.










Page 17 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.










25.

ENTIRE AGREEMENT:

This Agreement constitutes the entire agreement between the parties hereto
respecting the subject matter hereof, and supersedes and terminates all prior
agreements respecting the subject matter hereof, whether written or oral, and
may be amended only by an instrument in writing executed by both parties hereto.




26.

CONTRACT FORMATION AND AUTHORITY:

LICENSOR and LICENSEE each warrant and represent that the persons signing this
Agreement on its behalf have authority to execute this Agreement and that the
execution of this Agreement does not violate any law, rule or regulation
applicable to it or any contract or other agreement by which it is bound.







Page 18 of 19




--------------------------------------------------------------------------------

Portions herein identified by XXXX have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.  A complete copy of this document has been filed separately with the
Securities and Exchange Commission.













IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized to be effective as of the
Effective Date.







HEAT BIOLOGICS I, INC.




Date:  March 18, 2014

By:

/s/ Jeffrey Wolf




Jeffrey Wolf

Name

CEO

Title

UNIVERSITY OF MIAMI




Date:  March 4, 2014

By:

/s/ Norma Sue Kenyon




Norma Sue Kenyon

Name

Vice Provost for Innovation

Title










Page 19 of 19


